MEMORANDUM *
Great Guns, Inc. appeals the $500,000 fine imposed pursuant to 18 U.S.C. § 922(v)(l) following its conviction of possession of semiautomatic assault weapons. Great Guns contends that the district court erred by failing to consider the factors set forth in 18 U.S.C. § 3572(a).
We review for clear error a district court’s determination that a defendant is able to pay a fine. United States v. Scrivener, 189 F.3d 944, 953 (9th Cir.1999). Prior to imposing any fine, a district court shall consider the factors outlined in § 3572(a). Those factors include the defendant’s income, earning capacity and financial resources. The district court need not address each factor explicitly in its sentencing determination. United States v. Eureka Laboratories, Inc., 103 F.3d 908, 913 (9th Cir.1996). Rather, if the record taken as a whole indicates that the trial *667court considered the factors, the trial court’s findings are adequate. Id. at 913-14.
The transcript of the sentencing hearing in this case demonstrates that the district court considered the § 3572 factors. At the hearing, the district court specifically adopted the findings of the presentence report which discussed, at length, Great Guns’ financial condition and future earning potential. Further, the district court heard Great Guns’ extensive argument regarding its inability to pay a fine. “[A]fter reviewing Great Guns’ financial statements,” however, the district court determined that the guidelines’ recommended fine of $500,000 was appropriate. Accordingly, the district court’s imposition of the fine was proper.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of' this circuit except as may be provided by Ninth Circuit Rule 36-3.